Citation Nr: 1639058	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for COPD and/or asthma

2.   Entitlement to service connection for a pulmonary disability, to include COPD and asthma, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and had additional service in the Army National Guard from December 1984 to April 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the RO in Wilmington, Delaware which denied reopening the claim for service connection for COPD and/or asthma.  In the January 2014 Statement of the Case, the RO reopened the claim for service connection for COPD and/or asthma and denied it on the merits.  Nonetheless, the Board must make its own preliminary determination on reopening before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate the claims on the underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a pulmonary disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2008, the RO denied service connection for COPD and asthma on the basis that there was no evidence showing that the condition was incurred during an active duty period.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  The additional evidence associated with the claims file since the September 2008 rating decision supports reopening the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for COPD and/or asthma.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claim of service connection for COPD and/or asthma is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for COPD/asthma in September 2008.  The Veteran did not appeal that decision and thus it became final.

The Veteran requested that VA reopen the previously denied claim in January 2010.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final September 2008 rating decision.  

Specifically, the Veteran submitted several items of evidence since the previous September 2008 adverse decision, including VA treatment reports, VA examination reports, newspaper articles, and various lay statements.  In addition, since the September 2008 rating decision, service connection was established for PTSD in a March 2012 rating decision.  The Veteran has further submitted statements and articles reflecting that smoking, which may have led to his COPD, is related to stress or his now service-connected PTSD.   See correspondence received in January 2010 and August 2016 Informal Hearing Presentation.  Thus, the fact that service-connection has been granted for PTSD along with the contentions that the Veteran's service-connected PTSD may have caused or aggravated his COPD and/or asthma is considered new and material.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for COPD and/or asthma is reopened, and the claim is recharacterized as claim for service connection for a pulmonary disability, to include COPD and asthma, to include as secondary to service-connected PTSD.  The Veteran's appeal is granted only to this extent.


ORDER

As new and material evidence has been received to reopen a claim for COPD and/or asthma, the claim, to this extent, is granted.


REMAND

The Veteran contends that his pulmonary disability was incurred during active duty.  In the alternative, he has asserted that it is secondary to his service-connected PTSD.

According to treatment records dated in 1992, the Veteran was noted to have bronchitis due to cigarette smoking. According to a January 1999 treatment record, the Veteran was noted to have exercise induced asthma.  According to the August 2008 VA examination report, the Veteran was noted to have bronchial asthma with severe airway obstruction.  Additional VA and private treatment reports also reflect a current diagnosis of COPD.  The August 2008 examiner did not provide any meaningful opinion as to the etiology of the Veteran's claimed disorder. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, a new examination and opinion should be obtained in order to address the etiology of the Veteran's claimed pulmonary disability.

The Veteran has indicated that his smoking is a result of his stress.  See correspondence received in January 2010.  According to the August 2016 Informal Hearing Presentation, he also contends that the Veteran's pulmonary disability is a result of exposure to herbicide exposure in service, or due to smoking that is related to his service-connected disability.

Generally, disabilities claimed as due to a Veteran's tobacco use during service cannot warrant service connection if submitted after June 9, 1998.  See 38 C.F.R. § 3.300.  However, service connection for a disability caused by the use of tobacco products is permissible if a service-connected disability caused him to use tobacco products after service.  See VAOPGCPREC 6-2003.  Thus, it remains to be determined whether it is at least as likely as not that the Veteran's service-connected PTSD caused him to use tobacco products after service. Id.  

The Veteran also claims entitlement to service connection for pulmonary disability as a result of exposure to Agent Orange during active service.  The Veteran's DD Form 214 reflects that he served in Vietnam and exposure to Agent Orange is conceded.  

With regard to the question of presumptive service connection for pulmonary disability on the basis of exposure to Agent Orange, COPD and asthma are not diseases that have been determined to warrant service connection if the Veteran was exposed to an herbicide agent during active service. 38 C.F.R. §§ 3.307 (d); 3.309(e) (2015).

The United States Court of Appeals for the Federal Circuit has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the examiner should also address this theory of causation.

It is also noted that the Veteran served in the Army National Guard from December 1984 to April 2002, although it is unclear whether the Veteran had any periods of active duty for training (ADT).  If a service member is on active duty or on ADT, service connection may be granted for disability resulting from disease or injury incurred during such duty. 38 U.S.C.A. §§ 101 (24), 106, 1110 (West 2014).  If a service member is on inactive duty for training (IDT), service connection may be granted for disability resulting from injury incurred during such duty, but not for disability resulting from disease incurred during such duty.  38 U.S.C.A. §§ 101 (24), 106. 

As noted above, treatment records dated from 1992 through 2000 reflect diagnoses including non-reversible pulmonary airway disease and exercise induced asthma.  The claims file does not contain records that show the dates of the Veteran's periods of ADT and IDT during his Guard service from 1984 to 2002.  Thus, on remand, the AOJ should conduct a search for records of the Veteran's Guard training dates. 

In addition, the VA examiner is also asked to opine as to the likelihood that the Veteran's current pulmonary disability was incurred during a period of ADT, but not due to smoking. 

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be obtained and added to the file.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain a military record of the dates of all of the Veteran's periods of Army National Guard active duty for training and inactive duty training between December 1984 and April 2002.  Associate this record with the Veteran's claims file. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his COPD that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After obtaining military record of the dates of all of the Veteran's periods of Army National Guard active duty for training and any outstanding treatment records regarding the Veteran's pulmonary disability, arrange for the Veteran to undergo VA examination regarding his claimed pulmonary disability.

With respect to any pulmonary disability diagnosed, to include COPD and/or asthma, the examiner should render an opinion, consistent with the record and sound medical judgment, as to:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or aggravated by service to include as the result of exposure to Agent Orange or during a period of active duty for training, but not due to smoking; or 

b.  whether any currently diagnosed pulmonary disability, to include COPD and/or asthma, was caused, or is aggravated, by the Veteran's service-connected PTSD.  Specifically the examiner should answer: (i) whether the Veteran's PTSD caused him to use tobacco products after service; (ii) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing any currently diagnosed pulmonary disability, to include COPD and/or asthma; and (iii) whether any currently diagnosed pulmonary disability, to include COPD and/or asthma, would not have occurred but for the use of tobacco products caused by the service-connected disability. 

If aggravation of nonservice-connected disability by service-connected disability is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

In rendering the requested opinion, the physician should specifically consider and discuss all evidence, including the service medical records, post-service treatment records, and lay statements of record.

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached. 

4.  Then, readjudicte the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


